Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 was filed after the mailing date of the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Respectfully, currently a lot of the claims have left out/omitted conditional/relationship phrases between the various elements in regards to how they interact, resulting in ambiguous meanings in which the literal language of the claims would result in inventive concepts being omitted at times and/or questions of what/how steps are being/would need to be performed. For example in claim 1, the element “responsive to detecting the gesture, determining a second threat level at a second time is below the threshold;” while at first seeming to suggest that in response to the gesture being detected, the threat level is re-determined, currently the literal language of the claim means that when the gesture is detected the “second threat” level is determined (i.e. set to) to be below the threshold; in which case is a “second” threat level truly being determined if it is only determined based on a previously detected (and interpreted to mean proceed) gesture, as based on the current conditions of the claim language there is only one possible outcome? 

As a note to the applicant, currently the claim 1’ language is slightly ambiguous in regards to the “second threat” level determination process. The current claim 1 elements concerning the second threat level is “wherein the gesture indicates the transport should proceed; responsive to detecting the gesture, determining a second threat level at a second time is below the threshold;”. What is ambiguous about this element is that currently a literal interpretation is that ”detecting the gesture” = ”second threat level at a second time is below the threshold” i.e. the detecting the gesture is the determining of the second threat level, if a gesture is detected then the second threat level is below the threshold. If applicant is intending to say that in response to detecting gesture re-determining the threat level then a more clear claim element would be “ wherein the gesture indicates the transport should proceed; responsive to detecting the gesture, determining if a second threat level at a second time is below the threshold;”. By adding the “if” it makes clear that a second threat level is being re-determined and not just set automatically to being below the threshold; and that even if a proceed gesture is detected the threat level (at the second time) could be determined to be above a threshold.
	Additionally as a note to the applicant currently what exactly is the “gesture” in terms of claim elements isn’t always clear. For example in claims 3, 4 which detail the moving away of the pedestrian from the vehicle. It is unclear if this moving away is the gesture or if the moving away is assigning meaning to the gesture. E.g. a person is waving their hand (i.e. the waving is the gesture), if it is detected they are also moving away then it is assigned that the waving means to proceed or is claims 3 and 4 stating a person moving away is the gesture? Commonly the term gesture is used to mean movement of hands and/or upperbody (shoulders and/or head) of a person to express intent, though it any sort of body movement could be a gesture. Although this may seem pedantic, these two different interpretations would result in different ways of the invention functioning/scope of protections in regards to the “gesture” detection capabilities/functioning. For example if the moving of the pedestrian is the gesture then a device would only need to recognize a pedestrian on a much more crude/low detail level compared to a device which is recognizing a face/hand gesture of a pedestrian. If applicant is intending to claim that the moving away of the pedestrian itself is the gesture then claim wording such as “3. The method of claim 1, wherein detecting the gesture comprises:…” as this language makes clear that it is the gesture detecting itself which is being further defined, i.e. the moving of the pedestrian is the gesture” as opposed to the gesture (already detected) being interpreted in light of how the person then moves. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. While no foreign priority is claimed, the current claim language is structured in such away that it appears to a direct translation from a Japanese Document (based on the examiner’s experience literal translations of Japanese patents into English commonly have this sort of claim structure/language in regards to lack of explicit conditional/relationship phrases between elements). This isn’t suggest an omission on the applicant’s part only that current claim language/structure, especially that lack of conditional/relationship phrases, reads as if they were translated from a language where such phrases are inherent to/attached directly the verb. 
Claim 5, 12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
	Regarding Claim 5, Claim 5 recites the element “interpreting the body movement as one or more of instructing the transport to stop and instructing the transport to continue moving on the roadway; and identifying the body movement as the gesture.” While in the context solely of claim 5 there is no issue with the element, however as claim 5 depends on claim 1 it inherits its 
	Claims 12 and 19 are system and non-transitory computer readable medium claim versions of claim 5, they have the same issue as claim 5 above.
	One possible correction claim language to overcome this rejection would be to change claim 1’s element “detecting a gesture, via the transport, performed by the person, wherein the gesture indicates the transport should proceed;” to be “detecting a gesture, via the transport, performed by the person, wherein the gesture indicates if the transport should proceed;” by adding the term “if” the definition of the gesture is expanded to include both proceed and not proceed (i.e. is broad enough that claim 5 would be fine). As noted earlier currently a lot of the claim language appears to have omitted various conditional/relationship phrases, reviewing the claim language and adding such phrases would help improve the claim’s readability and clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1, 3-6, 8, 10-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by US20180326982, Paris et al, “METHOD FOR INFLUENCING ENTITIES AT A ROADWAY INTERSECTION” or, in the alternative, under 35 U.S.C. 103 as obvious over US20180326982, Paris et al, “METHOD FOR INFLUENCING ENTITIES AT A ROADWAY INTERSECTION” in view of Zhang e tal, US 10434935 B1, “Interactive External Vehicle-user Communication”.
	Regarding Claim 1, Paris et al teaches “A method, comprising: identifying a person as a roadway obstruction via a transport moving along the roadway;”( [0007] As shown in FIGS. 1 and 2, a method S100 for influencing entities at a roadway intersection includes, at an autonomous vehicle: approaching the road surface in Block S110; over a first period of time, detecting a pedestrian proximal the road surface in Block S120);” determining a first threat level of the person at a first time, via the transport;”( “predicting an initial path of the pedestrian based on actions of the pedestrian during the first period of time in Block S130; and calculating an initial confidence score for the initial path of the pedestrian based on motion characteristics of the pedestrian during the first period of time in Block S140.” And then subsequent threshold distance check; “Furthermore, this variation of the method S100 includes, in response to a location of the pedestrian falling outside of a threshold distance of a planned route of the autonomous vehicle and in response to the revised confidence score exceeding the threshold confidence” Here the “confidence” determination and subsequent distance threshold check is a form of threat determination; from [0038] “Similarly, the autonomous vehicle can set a threshold distance between the pedestrian and the planned route at which the autonomous vehicle will flag the pedestrian and delay resumption of the planned route. For example, the autonomous vehicle can set the threshold distance for a particular pedestrian inversely proportional to the confidence score for the path of this pedestrian, proportional to a speed of the autonomous vehicle” The distance check is related to the confidence and/or speed of the vehicle);” when the first threat level is above a threshold, indicating via the transport, to alert at least one of an occupant of the transport and the person;”( [0040] As shown in FIGS. 1 and 3, Block S150 of the method S100 recites, in response to the initial confidence score for the initial path of the pedestrian falling below a threshold confidence, replaying an audio track audible to the pedestrian. Generally, in Block S150, the autonomous vehicle can broadcast an audio signal in order to prompt a pedestrian to modify her motion—which may better communicate to the autonomous vehicle the pedestrian's intent—if various conditions are met, such as: if the confidence score for the pedestrian's path is less than the threshold confidence and the pedestrian is currently within a threshold distance of the autonomous vehicle's planned route; or if the confidence score for the pedestrian's path is less than the threshold confidence and the estimated path of the pedestrian falls within a threshold distance of the autonomous vehicle's planned route. In particular, in Block S150, the autonomous vehicle can replay an audio track that, when heard by the pedestrian, may prompt the pedestrian to look toward the autonomous vehicle, move faster through the crosswalk, back away from the edge of the sidewalk, or pause her current action, etc. in Block S150. The autonomous vehicle can then: track the pedestrian's motion following replay of the audio track in Block S122; recalculate a path of the pedestrian in Block S132; and update a confidence score for the pedestrian's path in Block S142.” Here teaches display of audio to the person, when the initial confidence (threat/safety level falls below a certain level), this falling below a certain level is in the sense of safety ergo the “danger” level would be above a threshold);” detecting a gesture, via the transport, performed by the person, wherein the gesture indicates the transport should proceed; responsive to detecting the gesture, determining a second threat level at a second time is below the threshold;”( [0040] “In particular, in Block S150, the autonomous vehicle can replay an audio track that, when heard by the pedestrian, may prompt the pedestrian to look toward the autonomous vehicle, move faster through the crosswalk, back away from the edge of the sidewalk, or pause her current action, etc. in Block S150. The autonomous vehicle can then: track the pedestrian's motion following replay of the audio track in Block S122; recalculate a path of the pedestrian in Block S132; and update a confidence score for the pedestrian's path in Block S142.” Here gives recognition of gestures, including some that would indicate transport should proceed (backing away from edge, pausing) and then updating the condifence score (danger level));” and responsive to the second threat level being below the threshold, proceeding, by the transport, along the roadway.”([0041] “particular, by broadcasting the audio signal in Block S150, the autonomous vehicle can: audibly inform a pedestrian of proximity of the autonomous vehicle to the pedestrian; prompt a pedestrian standing (approximately) still near the autonomous vehicle's planned route to move; to enable the autonomous vehicle to better predict a pedestrian's intended direction based on the pedestrian's movement following replay of the audio track; and/or prompt a pedestrian who is currently moving with low consistency—such as frequent and substantive changes in direction or speed that may suggest that the pedestrian is unsure of her path or has not decided on a path—to decide on a path and then execute this path. The autonomous vehicle can then determine the pedestrian's intent with greater confidence and elect a next action accordingly.” Here the details continiing on the path if the confidence in the path (safety) is greater than a threshold (i.e. the “danger” is below a threshold), this corresponds to the diamond decision after S132, S142 of figure 2; from [0038] the “threshold distance” is a form of threat/safety assessment; [0038] “Similarly, the autonomous vehicle can set a threshold distance between the pedestrian and the planned route at which the autonomous vehicle will flag the pedestrian and delay resumption of the planned route. For example, the autonomous vehicle can set the threshold distance for a particular pedestrian inversely proportional to the confidence score for the path of this pedestrian, proportional to a speed of the autonomous vehicle, and/or proportional to a density of vehicle traffic nearby. In another example, the autonomous vehicle can select from a list of preset threshold distances based on features of the intersection (e.g., two-way, four-way, protected left turn, etc.). The autonomous vehicle can also set a threshold distance between the estimated path of the pedestrian and the planned route at which the autonomous vehicle will flag the pedestrian and delay resumption of the planned route based on similar parameters.”)

    PNG
    media_image1.png
    661
    500
    media_image1.png
    Greyscale

	In the alternative, for arguments sake, it could be argued that while Paris et al is teaching intent to cross of the pedestrian, based in part on a pedestrian’s “gesture”, that isn’t nessecarily the same as determining that the gesture of the pedestrian as indicating that the vehicle should proceed. In such a case the use of should proceed or not type gestures/assigning such a meaning to gestures is render obvious in light of Zhang et al.
	Zhang et al teaches a vehicle system which includes pedestrian recognition in Column 7, lines 48-53, “The sensors 1360 may include sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 1000. For example, one or more sensors may detect road geometry and obstacles, such as fixed obstacles, vehicles, and pedestrians. The sensors 1360 may be or include one or more video cameras, laser-sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-vehicle environmental sensing device, or combination of devices, now known or later developed. In some embodiments, the sensors 1360 and the location unit 1310 may be combined.” And recognition of various gesture by those pedestrians which represent if they intent to yield to the vehicle or not. Column 40, lines 32-44, “In a first scenario, the process 6000, such as by the HMI module 5006 of FIG. 5, may detect a response from the pedestrian. The response may be based on body language (e.g., a body part movement). For example, the process 6000 may detect a hand gesture, a head nod, or the like, that may be understood to mean thank you, OK, or the like. For example, social norms and rules of the road (e.g., a context) can be used to attach a meaning to the gestures. For example, at a stop sign, typically a driver/pedestrian who is yielded to acknowledges the person/driver who yields to him. As such, if the context includes a stop sign, an intersection, and vehicle state information indicating “yield,” the AV can interpret acknowledgement within this context.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify the pedestrian movement recognition of Paris et al to include the wider variety/types of gestures and meanings of gestures taught by Zhang et al teaches. One would be motivated to make this implementation as by implementing a wider variety of gesture recognition as taught by Zhang et al the future path confidence prediction, and thus safety, of Paris et al would be improved.
( [0054] “As shown in FIGS. 1 and 2, the method S100 further includes: Block S122, which recites tracking the pedestrian following replay of the audio track; Block S132, which recites calculating a revised path of the pedestrian based on actions of the pedestrian following replay of the audio track; and in Block S142, which recites calculating a revised confidence score for the revised path of the pedestrian based on motion characteristics of the pedestrian following replay of the audio track. Generally, following replay of the audio track in Block S150, the autonomous vehicle can implement methods and techniques described above to: identify the pedestrian in subsequent scan data in Block S122; revise the predicted path of the pedestrian in Block S132; and revise a confidence score for the pedestrian's path in Block S142 based on a difference between the pedestrian's motion before and after replaying the audio track. In particular, upon hearing the audio signal broadcast by the autonomous vehicle in Block S150, the pedestrian may instinctively look in the direction of the autonomous vehicle, step back from an adjacent sidewalk, hurry through a crosswalk, or step away from the autonomous vehicle to avoid a perceived danger suggested by the audio signal; the autonomous vehicle can thus extract an intent of the pedestrian—such as whether the pedestrian intends to cross the street ahead of the alignment feature—with a greater degree of confidence from the pedestrian's post-audio prompt motion. By manipulating the pedestrian in this way in Block S150, the autonomous vehicle may reach a decision to cross the road surface (e.g., enter the intersection, back out of a parking space, etc.) more rapidly despite presence of pedestrians and reduce likelihood of becoming “stuck” due to presence of pedestrians nearby.” Stepping away from the vehicle is increasing the distance between the pedestrian and vehicle;)
	Regarding Claim 4, Paris et al teaches “The method of claim 1, comprising identifying the person is deviating away from entering the roadway based on one or more of a location of the person at the second time and a position of the person's body at the second time; and responsive to identifying the person is deviating away from entering from the roadway, interpreting the gesture by the transport to proceed along the roadway.”( [0054] “As shown in FIGS. 1 and 2, the method S100 further includes: Block S122, which recites tracking the pedestrian following replay of the audio track; Block S132, which recites calculating a revised path of the pedestrian based on actions of the pedestrian following replay of the audio track; and in Block S142, which recites calculating a revised confidence score for the revised path of the pedestrian based on motion characteristics of the pedestrian following replay of the audio track. Generally, following replay of the audio track in Block S150, the autonomous vehicle can implement methods and techniques described above to: identify the pedestrian in subsequent scan data in Block S122; revise the predicted path of the pedestrian in Block S132; and revise a confidence score for the pedestrian's path in Block S142 based on a difference between the pedestrian's motion before and after replaying the audio track. In particular, upon hearing the audio signal broadcast by the autonomous vehicle in Block S150, the pedestrian may instinctively look in the direction of the autonomous vehicle, step back from an adjacent sidewalk, hurry through a crosswalk, or step away from the autonomous vehicle to avoid a perceived danger suggested by the audio signal; the autonomous vehicle can thus extract an intent of the pedestrian—such as whether the pedestrian intends to cross the street ahead of the alignment feature—with a greater degree of confidence from the pedestrian's post-audio prompt motion. By manipulating the pedestrian in this way in Block S150, the autonomous vehicle may reach a decision to cross the road surface (e.g., enter the intersection, back out of a parking space, etc.) more rapidly despite presence of pedestrians and reduce likelihood of becoming “stuck” due to presence of pedestrians nearby.” Stepping back from the adjacent sidewalk is deviating away from entering the roadway;)
	Regarding Claim 5, Paris et al teaches “The method of claim 1, comprising detecting a body movement performed by the person; interpreting the body movement as one or more of instructing the transport to stop and instructing the transport to continue moving on the roadway; and identifying the body movement as the gesture.”( [0054] “As shown in FIGS. 1 and 2, the method S100 further includes: Block S122, which recites tracking the pedestrian following replay of the audio track; Block S132, which recites calculating a revised path of the pedestrian based on actions of the pedestrian following replay of the audio track; and in Block S142, which recites calculating a revised confidence score for the revised path of the pedestrian based on motion characteristics of the pedestrian following replay of the audio track. Generally, following replay of the audio track in Block S150, the autonomous vehicle can implement methods and techniques described above to: identify the pedestrian in subsequent scan data in Block S122; revise the predicted path of the pedestrian in Block S132; and revise a confidence score for the pedestrian's path in Block S142 based on a difference between the pedestrian's motion before and after replaying the audio track. In particular, upon hearing the audio signal broadcast by the autonomous vehicle in Block S150, the pedestrian may instinctively look in the direction of the autonomous vehicle, step back from an adjacent sidewalk, hurry through a crosswalk, or step away from the autonomous vehicle to avoid a perceived danger suggested by the audio signal; the autonomous vehicle can thus extract an intent of the pedestrian—such as whether the pedestrian intends to cross the street ahead of the alignment feature—with a greater degree of confidence from the pedestrian's post-audio prompt motion. By manipulating the pedestrian in this way in Block S150, the autonomous vehicle may reach a decision to cross the road surface (e.g., enter the intersection, back out of a parking space, etc.) more rapidly despite presence of pedestrians and reduce likelihood of becoming “stuck” due to presence of pedestrians nearby.” The various listed actions are gestures/movements of the pedestrians body which are used to discern the intent (such as if the pedestrian intends to cross the street) i.e. if the car should go or not/”instructing” if the car should go or not)
	Regarding Claim 6, Paris et al teaches “The method of claim 1, comprising: detecting the roadway obstruction in a travel path of the transport via an image capture device of the transport;”( [0016] “In one implementation, the autonomous vehicle includes one or more 360° LIDAR sensors arranged on the top of the autonomous vehicle, such as at each of the front and rear of the autonomous vehicle. Each LIDAR sensor can output one three-dimensional distance map—such as in the form of a 3D point cloud representing distances between one meter and 50 meters between the LIDAR sensor and external surface within the field of view of the LIDAR sensor—per rotation of the LIDAR sensor (i.e., once per scan cycle). The autonomous vehicle can additionally or alternatively include: a set of infrared emitters configured to project structured light into a field near the autonomous vehicle; a set of infrared detectors (e.g., infrared cameras); and a processor configured to transform images output by the infrared detector(s) into a depth map of the field. The autonomous vehicle can also include one or more color cameras facing outwardly from the front, rear, and left lateral and right lateral sides of the autonomous vehicle. For example, each camera can output a video feed containing a sequence of digital photographic images (or “frames”), such as at a rate of 20 Hz. Furthermore, the autonomous vehicle can include a set of infrared proximity sensors arranged along the perimeter of the base of the autonomous vehicle and configured to output signals corresponding to proximity of objects and pedestrians within one meter of the autonomous vehicle. The controller within the autonomous vehicle can thus fuse data streams from the LIDAR sensor(s), the color camera(s), and the proximity sensor(s) into one real-time scan image of surfaces (e.g., surfaces of roads, sidewalks, road vehicles, pedestrians, etc.) around the autonomous vehicle per scan cycle, as shown in FIG. 1. Alternatively, the autonomous vehicle can stitch digital photographic images—output by multiple color cameras arranged throughout the autonomous vehicle—into a scan data or 3D point cloud of a scene around the autonomous vehicle.”);” comparing the detected roadway obstruction to a set of known objects stored in memory; matching the detected roadway obstruction to one or more of the known objects; and responsive to matching the roadway obstruction, designating the roadway obstruction as the person,”( [0024]” In one implementation shown in FIG. 3, the autonomous vehicle: scans a scene around the vehicle during a scan cycle; isolates scan data corresponding to a section of roadway—and nearby surfaces—ahead of the autonomous vehicle; implements object recognition, template matching, object detection, object tracking, and/or other computer vision techniques to identify a pedestrian in these scan data;” Here teaches template matching (i.e. comparing to set of known/stored objects) to determine if a pedestrian);” wherein the indicating is one or more of a light display, a text indicator, a video indicator, an audio indicator, a wireless data message command, a transport braking operation, and a transport steering operation.”( [0040] “As shown in FIGS. 1 and 3, Block S150 of the method S100 recites, in response to the initial confidence score for the initial path of the pedestrian falling below a threshold confidence, replaying an audio track audible to the pedestrian. Generally, in Block S150, the autonomous vehicle can broadcast an audio signal in order to prompt a pedestrian to modify her motion—which may better communicate to the autonomous vehicle the pedestrian's intent—if various conditions are met, such as: if the confidence score for the pedestrian's path is less than the threshold confidence and the pedestrian is currently within a threshold distance of the autonomous vehicle's planned route; or if the confidence score for the pedestrian's path is less than the threshold confidence and the estimated path of the pedestrian falls within a threshold distance of the autonomous vehicle's planned route. In particular, in Block S150, the autonomous vehicle can replay an audio track that, when heard by the pedestrian, may prompt the pedestrian to look toward the autonomous vehicle, move faster through the crosswalk, back away from the edge of the sidewalk, or pause her current action, etc. in Block S150. The autonomous vehicle can then: track the pedestrian's motion following replay of the audio track in Block S122; recalculate a path of the pedestrian in Block S132; and update a confidence score for the pedestrian's path in Block S142.” Here gives an audio message being set out, from the threshold distance checked prior to S150 it is known that this message is in response to the person being within (or close enough that it is uncertain they might by within) the future path of the vehicle); video warning/indicators in Column 43, lines 4-13, “While the process 6000 and the accompanying scenarios are described with respect to a single external user, more than one external users are possible. In a simple example, a semiotic representation that is intended for a specific target external user may include an image (such as an image captured by a camera of the AV). As such, whereas multiple semiotic representations are output, a target external user may identify that a semiotic representation is intended for target external user based on the image of the target external user.”
	Further Zhang et al teaches a large variety of warning message, when it is determined/possible a person may cross/collide with the transport. Zhang et al teaches text based warning Column 3, lines 34-39, “Examples of semiotic representations of the current or imminent operations of the vehicle are now provided. In the examples herein, the semiotic representations are shown as including textual messages. However, as is apparent from the description below, other modes (e.g., modalities) of semiotic representations are possible.”; light display warnings/indicators in Column 33, lines 22-35, “Outputting the semiotic representation of the vehicle control information at 4510 may include controlling an external luminous presentation unit, or a combination of external luminous presentation units, of the vehicle to output at least a portion of the semiotic representation of the vehicle control information. An external luminous presentation unit may be, for example, one or more headlights, taillights, turn signals, individual lights, groups of lights, such as light bars, light strips, light emitting diode (LED) strips, color-changing light strips, on-vehicle graphic displays, image projectors, augmented reality devices, text displays, or any other unit or device capable of outputting any portion of the semiotic representation of the vehicle control information through the control or manipulation of light”; Zhang et al also teaches stopping and/or turning the transport vehicle in column 18, lines 45-61, “A vehicle control action may be identified at 4200. The vehicle control action may indicate a vehicle control operation or maneuver, such as accelerating, decelerating, turning, stopping, or any other vehicle operation or combination of vehicle operations that may be performed by the vehicle in conjunction with traversing a portion of the vehicle transportation network, such as a current portion of the vehicle transportation network, which may be a portion of the vehicle transportation network within the operational environment of the vehicle.  The vehicle control action may be a non-semiotic vehicle control action. A non-semiotic vehicle control action may be a vehicle control action for traversing the vehicle transportation network, or a portion thereof, or otherwise controlling or operating the vehicle independent of controlling or operating the vehicle to output a corresponding or related semiotic representation.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Paris et al to include the various semiotic messages/alerts as taught by Zhang et al as alternatives to/in addition to the audio signal/warning taught by Paris et al. One would be motivated to add the larger variety of messages/warnings as taught by Zhang et al  Column 3, lines 9-26, “Interactive external vehicle-user communication may include identifying various aspects of the current operational environment of the vehicle, such as the presence of external objects, identifying information regarding current or imminent operations of the vehicle, determining various parameters for outputting a semiotic representation of the current or imminent operations of the vehicle to the pedestrians, remote vehicles, and other relevant external objects, within the operational environment of the vehicle, and outputting the semiotic representation of the current or imminent operations of the vehicle, which may improve the safety and efficiency of vehicle operation. For example, the pedestrians, remote vehicles, and other relevant external objects, within the operational environment of the vehicle may use the information indicated by the semiotic representation to identify an expected path, a current operational state, an imminent operational state, or a combination thereof, for the vehicle.”
	Regarding Claims 8, 10-13 and 15, 17-20 are systems and non-computer readable medium versions of claims 1,3-6. Both of the cited references are disclosing computer and vehicle implemented methods of their disclosed inventions. Thus they disclose the “transport” of the system claim and the memory and processor, with instructions, to execute the method. The grounds of rejections for claims 8, 10-13 and 15, 17-20  are identical to their corresponding method claim in claims 1, and 3-6.
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (or alternatively Paris et al in view of Zhang et al) as applied to claims 1, 8, and 15 respectively above, and further in view of Inoue et al, US 20170327110 A1, “DRIVING ASSISTANCE CONTROL DEVICE FOR VEHICLE”.
	Regarding Claim 2, neither Paris or Zhang explicitly teach all of transport direction, speed, and distance between the pedestrian and transport as the factors for the first threat level.
	Inoue et al teaches a autonomous driving system adapted for accounting for/preventing collision with pedestrians/bicyclists. Inoue et al also teaches recognition of possible [0063] In the automatic steering control, steering control assistance based on a potential risk prediction driver model is performed. In this case, the steering control assistance system includes an environment recognition unit, a potential risk prediction driver model unit, and an assistance performance determination unit, as shown in FIG. 1B. In the potential risk prediction driver model, the speed of collision with the cyclist is defined as the potential risk in a scene where a cyclist may cross the road suddenly. In the potential risk prediction scheme given below, a mathematical model assuming that cyclist will suddenly cross the road is set. This model assumes that “a cyclist will start crossing a road at a particular time under the constraints of a particular crossing angle range and a particular speed range” (See FIG. 5A).[0064] In the description below, let Vo be the speed of the host vehicle, let w be the width of the host vehicle, let Dx be the relative front-to-back distance between the left front end of the host vehicle and the bicycle when the cyclist starts crossing the road, and let Dy be the relative lateral distance. In addition, let Vp, θ, and α be the crossing angle, crossing speed, and viewing angle of the cyclist, respectively. It is assumed that the cyclist will suddenly cross the road only when the host vehicle is not included in the field of view of the cyclist. The host vehicle speed for avoiding collision with the suddenly-crossing cyclist can be kinematically expressed by the following expressions (1) to (4). [When the host vehicle passes in front of the cyclist at a constant speed] Here teaches Vo, vehicle speed, Dx, distance between bicycle and car, and direction (theta is set calculated relative to Vo direction, ergo vehicle direction is part of the risk/threat calculation)

    PNG
    media_image2.png
    194
    299
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Paris et al (or further modify Paris et al and Zhang et al) to include the pedestrian/cyclist recognition and initial threat calculation to be based on the calculations disclosed by Inoue et al. The motivation for this combination being the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Paris (and/or Zhang) teaches threat recognition of nearby pedestrians/cyclist, Inoue et al also teaches threat recognition of nearby pedestrians and teaches this being based on all of vehicle speed, direction, and distance between the vehicle and the pedestrian/cyclists. (II) By combing the prior art to use the specific calculation method as taught by Inoue et al into Paris et al, the underlying principles aren’t being changed and the threat calculation is still the same function in Inoue et al as it is in Paris et al; i.e. determining if a pedestrian/cyclist is a potential threat. (III) Paris, Zhang, and Inoue are all directed to similar scenarios/safety concerns (i.e. pedestrian/cyclist path prediction/collision probabilities and mitigation/prevention of such problems), as the combination/modification isn’t change the underlying functions/principles of either invention the resulting modification doesn’t appear to have any unpredictable/unexpected benefit by the combination. i.e. safety would be improved, but not by an unexpected amount and/or a different/unexpected benefit would be derived. (IV)Paris et al and/or Zhang et al both already disclose all the necessary physical components/capabilities al [0022] “Block S120 of the method S100 recites, over a first period of time, detecting a pedestrian proximal the road surface; Block S130 of the method S100 recites predicting an initial intent (or an initial path) of the pedestrian based on actions of the pedestrian during the first period of time; and Block S140 of the method S100 recites calculating an initial confidence score for the initial path of the pedestrian based on motion characteristics of the pedestrian during the first period of time in Block S140.” And in  Zhang et al in Column 7, lines 48-58, “The sensors 1360 may include sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 1000. For example, one or more sensors may detect road geometry and obstacles, such as fixed obstacles, vehicles, and pedestrians. The sensors 1360 may be or include one or more video cameras, laser-sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-vehicle environmental sensing device, or combination of devices, now known or later developed. In some embodiments, the sensors 1360 and the location unit 1310 may be combined.” Thus the modification would only require software based changes and is well within the ability of one of ordinary skill in the art.
	Claims 9 and 16 are a system and non-transitory computer readable medium type claims which are identical to claim 2 in terms of their internal elements and dependency to their respective independent claims. Paris, Zhang, and Inoue are all teaching computer (process/memory) implemented method for use with vehicle, thus they are equally applicable to a non-transitory computer readable medium claims and a system (physically a vehicle) type claims as they are to a method claim. Thus the grounds of rejection for claim 9 and 16 are identical to claim 2 above.
Claims 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (or alternatively paris et al in view of Zhang et al) as applied to claims 1 and 8 above, and further in view of Efland, US 20200089973 A1, “DETERMINING AND MAPPING LOCATION-BASED INFORMATION FOR A VEHICLE” and in view of NPL Wikipedia article, “Smart Contracts”, revision dated 2019, https://en.wikipedia.org/w/index.php?title=Smart_contract&oldid=928337777.
	Regarding Claim 7, Paris et al doesn’t mention blockchain technology/application, in the alternative of Paris et al in view of Zhang et al, Zhang doesn’t have any teachings for blockchain technology/applications either.
	Efland teaches a autonomous vehicle navigation system for determining contextual information of the surrounding environment/objects, Effland abstract “Systems, methods, and non-transitory computer-readable media can determine contextual information describing at least one physical structure corresponding to a location based at least in part on data captured by one or more sensors of a vehicle. A set of candidate interaction points for the at least one physical structure can be determined based at least in part on the determined contextual information describing the at least one physical structure corresponding to the location. The set of candidate interaction points can be filtered to identify one or more interaction points. An interaction point can be selected from the one or more interaction points to use for stopping the vehicle.” And object avoidance/navigation [0059] “In particular embodiments, the vehicle 640 may have a navigation system 646 responsible for safely navigating the vehicle 640. In particular embodiments, the navigation system 646 may take as input any type of sensor data from, e.g., a Global Positioning System (GPS) module, inertial measurement unit (IMU), LiDAR sensors, optical cameras, radio frequency (RF) transceivers, or any other suitable telemetry or sensory mechanisms. The navigation system 646 may also utilize, e.g., map data, traffic data, accident reports, weather reports, instructions, target destinations, and any other suitable information to determine navigation routes and particular driving operations (e.g., slowing down, speeding up, stopping, swerving, etc.). In particular embodiments, the navigation system 646 may use its determinations to control the vehicle 640 to operate in prescribed manners and to guide the vehicle 640 to its destinations without colliding into other objects. Although the physical embodiment of the navigation system 646 (e.g., the processing unit) appears in a particular location on the vehicle 640 in FIG. 6, navigation system 646 may be located in any suitable location in or on the vehicle 640. Example locations for navigation system 646 include inside the cabin or passenger compartment of the vehicle 640, near the engine/battery, near the front seats, rear seats, or in any other suitable location.” Further Effand teaches the sending of the predictions of object movement (akin to the movement predictions of Paris et al and/or Zhang et al) to a “supervisory module” for machine learning purposes (i.e. to refine/improve future predictions) and specifically teaches using blockchain models for such machine learning/sending. Elfand teaches [0042] “In various embodiments, the LiDAR module 304, the image processing module 306, the OCR module 308, the object module 310, and the historical map data module 312 can be used in parallel to disambiguate physical structures and determine corresponding features (e.g., doors, windows, parking spots near entrances, marked loading and unloading zones, parking restrictions, etc.). For example, in some embodiments, the LiDAR module 304, the image processing module 306, the OCR module 308, the object module 310, and the historical map data module 312 can be implemented as individual machine learning models trained to predict physical structures and corresponding features. In such embodiments, the supervisor module 314 can serve as a machine learning monitor that evaluates predictions made by the individual machine learning models. For example, each of the machine learning models can individually process sensor data corresponding to a given location. In this example, the supervisor module 314 can evaluate predictions made by each of the machine learning models to disambiguate physical structures at the location and determine their corresponding features. In some embodiments, the supervisor module 314 evaluates predictions from the machine learning models using a consensus model (e.g., a distributed consensus model, a blockchain, etc.). In some embodiments, the supervisor module 314 upweights models when those models accurately predict disambiguation information or features corresponding to disambiguated physical structures.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Paris et al (or alternatively further modify the combination of Paris et al and Zhang et al) to use the machine learning and blockchain consensus model as taught by Elfand to train/refine the prediction pedestrian path/threat prediction algorithms of Paris et al. One would be motivated to make this implementation in order to create a system which can adapt over a wide range of conditions and/or improve in accuracy over time; while not explicitly mentioned as the motivation in Elfand, the use of machine learning to improve accuracy of the method/functions is a inherent/implicit benefit/use of machine learning. The use of a blockchain model would be obvious in that would improve the security of the model, preventing hacking/malicious code being uploaded falsely; similarly to machine learning, while While none of the documents explicitly mention a “smart contract” or “distributed ledger”, block-chain models are a form of distributed ledger and the “smart contract” is merely a transaction protocol/form used in blockchain technology, i.e. a system which uses blockchain would be using smart contract creation for the communication/updating between the various ledgers. See Wikipedia article, 2019 revision, detailing smart contracts titled “Smart Contracts” the “history” section.
	Claim 14, is a system version of claim 7’s method. Paris, Zhang, Elfand all teach the system as computer implemented using a vehicle. Thus their teachings are all equally applicable to a system claim as they are a method claim. Thus the grounds of rejection for claim 14 are identical to claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20210245742 A1; US 20210163013 A1; US 20210118303 A1; US 20210094578 A1; US 20210086792 A1; US 20210090440 A1; US 20200398743 A1; US 20200342757 A1; US 20200307563 A1; US 10666767 B1; US 10643407 B1; US 20200023837 A1; US 20190263398 A1; US 9248834 B1; JP 2008282097 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661